Citation Nr: 1615588	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-29 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION


The Veteran had active service from April 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the New Orleans, Louisiana Department of Veterans Affairs Regional Office (RO).  In April 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

This matter was previously before the Board in January 2015, when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

Pursuant to the Board's prior remand in this matter, the Veteran was afforded a VA examination in March 2015, at which time the VA examiner opined that the Veteran's low back disability was not related to his active service.  The opinion was based, essentially, on the absence of evidence of medical treatment from separation from active service until 1995 and a private treatment record which noted that the Veteran had reported a 15 year history of back pain.  

The Board notes that there is no indication that the examiner considered the Veteran's lay statements of record documenting his reports of continued symptoms of back pain since separation from active service.  Further, upon independent review of the medical evidence of record, the Board finds that the examiner mischaracterized the statements contained within the private treatment records.  Specifically, an August 2004 record notes that the Veteran had been reporting increased back pain and neck pain off and on since a motor vehicle accident 15 years earlier; this record does not clearly establish that the onset of the Veteran's back pain was at the time of the motor vehicle accident.  Further, an earlier July 2003 record documents the Veteran's report that he had been suffering from chronic back pain since his service in the Republic of Vietnam.  

Additionally, in an August 2015 statement, the Veteran called into question the adequacy of the March 2015 VA examination.  Specifically, he reported that the examiner was dismissive of his complaints and did not appear to give the examination process his full concentration.  While the Board is unable to determine the veracity of the Veteran's statements, based on the previously discussed deficiencies with the March 2015 examination report, the Board finds that it is inadequate and a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined him, to determine the nature and etiology of his current low back disability.  The claims file must be reviewed by the examiner and the report should note that review.  The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should respond to the following: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's current low back disability is etiologically related to active service, to include the treatment documented during service?  The examiner is asked to consider the numerous episodes of treatment for low back pain during active service and the Veteran's lay statements of record concerning continued symptoms of back pain since separation from active service.

2. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



